DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to Isolation circuitry, comprising: an input configured to receive a dual-polarized signal having a first polarized component having a first frequency and a second polarized component having a second frequency; a first N-path filter having a first frequency response configured to remove the first polarized component from the dual-polarized signal to derive a first signal having the second polarized component; and a second N-path filter having a second frequency response configured to remove the second polarized component from the dual-polarized signal to derive a second signal having the first polarized component. Closest prior art, Hadden, discloses Isolation circuitry, comprising: an input configured to receive a dual-polarized signal having a first polarized component having a first frequency and a second polarized component having a second frequency; a first filter having a first frequency response configured to remove the first polarized component from the dual-polarized signal to derive a first signal having the second polarized component; and a second filter having a second frequency response configured to remove the second polarized component from the dual-polarized signal to derive a second signal having the first polarized component. However, prior art of record fails to disclose either alone or in combination the details of the first N-path filter and the second N-path filter, in which the limitation is interpreted in light of the specification, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-9:
Claims 2-9 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest first N-path filter and the second N-path filter, in which the limitation is interpreted in light of the specification as recited in claims 10 and 17 for the same reason stated in claim 1 above.
Regarding claims 11-16:
Claims 11-16 are allowed as being dependent on claim 10.
Regarding claims 18-20:
Claims 18-20 are allowed as being dependent on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633